Citation Nr: 1449479	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-38 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses provided by Albany Medical Center from November 10, 2008 to November 14, 2008.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to June 1976, from June 1976 to September 1976, and from January 1970 to January 1972.  His service to January 1974 has not been verified.  The Veteran died during the pendency of the appeal.  The appellant is Albany Medical Center, which provided the Veteran with medical treatment from November 10, 2008 to November 14, 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2010 decision of the Department of Veterans Affairs Medical Center ("VAMC") in Canandaigua, New York.  

In January 2013, the Board issued a decision and dismissed the appeal due to the death of the Veteran.  For the reasons discussed below, that specific decision is vacated.


FINDING OF FACT

A response was not received within 30 days of receipt of the request for additional information.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses provided by Albany Medical Center for the Veteran from November 10, 2008 to November 14, 2008 have not been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1004 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the Veteran his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).  In this case, a January 2013 Board decision dismissed the appeal due to the death of the Veteran.  However, the appellant in this case is a private medical facility.  As a result, the dismissal was made in error.  The Board finds that the appellant was denied the due process of law and the January 2013 decision must be vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).  Rather, the Board will reconsider the appellant's claim as if the January 2013 decision had never been issued.  See 38 C.F.R. § 20.904(a)(3).

Unauthorized Medical Expenses

As a preliminary matter, the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2014) concerning VA's duties to notify and assist claimants are not applicable to this claim because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  The United States Court of Appeals for Veterans Claims ("Court") has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

A claimant for payment or reimbursement under the Millennium Bill Act must be the entity that furnished the treatment, the veteran who paid for the treatment or the third party or organization that paid for such treatment on behalf of the veteran.  38 C.F.R. § 17.1004(a).

To receive payment or reimbursement for emergency treatment under the Millennium Bill Act, a claimant must submit to the VAMC of jurisdiction a completed standard billing form (such as a UB-92 or HCFA 1500).  Where the claims form does not contain a false claims notice, the completed form must be accompanied by a signed, written statement declaring that "I hereby certify that this claim meets all of the conditions for payment by VA for emergency medical services under 38 C.F.R. § 17.1002 (except for paragraph (e)) and 17.1003.  I am aware that 38 U.S.C.A. § 6102(b) provides that one who obtains payment without being entitled to it and with intent to defraud the United States shall be fined in accordance with title 38, United States Code, or imprisoned not more than one year, or both."  38 C.F.R. § 17.1004(b).  To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

If after reviewing the claim the decisionmaker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decisionmaker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.  38 C.F.R. § 17.1004(e).  Notwithstanding paragraph (d) cited above, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012.  38 C.F.R. § 17.1004(f).

Analysis

In the present case, the evidence does not show that prior authorization was sought for VA payment of the private medical expenses incurred from November 10, 2008 to November 14, 2008.  There is no indication that VA was contacted within 72 hours of initial care at the Albany Medical Center.  Accordingly, the Board concludes that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and payment or reimbursement is not warranted for expenses incurred in connection with that treatment under 38 U.S.C.A. § 1703.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

Under 38 U.S.C.A. § 1728, the medical treatment provided by Albany Medical Center was not given with respect to an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating a service-connected disability, any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability, or any illness, injury, or dental condition of a veteran who is a participant in a vocational rehabilitation program.  The private medical treatment records show that the Veteran was admitted to Albany Medical Center for alcohol withdrawal and suicidal ideation.  While the discharge diagnoses included a diagnosis of diabetes mellitus, type II, for which the Veteran was service connected, the Veteran sought medical attention and was treated due to alcohol withdrawal and suicidal ideation.  Accordingly, payment or reimbursement under 38 U.S.C.A. § 1728 may not be considered.  

Turning to payment or reimbursement under 38 U.S.C.A. § 1725, the VAMC denied payment/reimbursement on the basis that additional information requested by the VAMC was not submitted within 30 days of the request.  See 38 C.F.R. § 17.1004(e).  The Board agrees.  A March 2009 notice letter sent to the appellant requested that a statement must be signed by the claimant and submitted with the claim and if additional evidence was not received within 30 days from the date of the letter, the claim will be deemed abandoned and payment/reimbursement will not be considered on the basis of such abandoned claim.  The letter stated that if an extension was required, it was necessary for the appellant to contact VA.  The next communication from the appellant was dated in January 2010, more than 9 months from the date of the notice letter.  There is no indication that the appellant requested an extension.  As a result, the claim is denied as a matter of law.  See 38 C.F.R. § 17.1004(e).  


ORDER

Entitlement to reimbursement for unauthorized medical expenses rendered by Albany Medical Center for the Veteran from November 10, 2008 to November 14, 2008, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


